Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. We hereby suspend respondent from the practice of law for two years and stay eighteen months of the suspension, with the stay conditioned on respondent’s cooperation with the Ohio Lawyers Assistance Program and on respondent’s working with a monitor, to be appointed by relator. Failure to satisfy these conditions will result in the reinstatement of respondent’s stayed suspension. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.